



Standard Awards
Time Inc.
2016 Omnibus Incentive Compensation Plan
Restricted Stock Units Agreement


WHEREAS, the Company has adopted the “Plan” (as defined below), the terms of
which are hereby incorporated by reference and made a part of this Restricted
Stock Units Agreement, including any appendices attached hereto (collectively
the “Agreement”); and
WHEREAS, the Company has determined to grant the restricted stock units (the
“RSUs”) provided for herein to the Grantee pursuant to the Plan and the terms
set forth herein.
NOW, THEREFORE, the Company grants the RSUs subject to the following terms and
conditions:
1.
Definitions. Whenever the following terms are used in this Agreement, they shall
have the meanings set forth below. Capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan.

a)
“Cause” means, “Cause” as defined in an employment agreement between the Company
or any of its Affiliates and the Grantee or, if not defined therein or if there
is no such agreement, “Cause” means (i) the Grantee’s continued failure
substantially to perform such Grantee’s duties (other than as a result of total
or partial incapacity due to physical or mental illness) for a period of ten
(10) days following written notice by the Company or any of its Affiliates to
the Grantee of such failure, (ii) dishonesty in the performance of the Grantee’s
duties, (iii) the Grantee’s conviction of, or plea of nolo contendere to, a
crime constituting (A) a felony or equivalent crime under the laws of the United
States or any state thereof or foreign country or (B) a misdemeanor or other
crime involving moral turpitude, (iv) the Grantee’s insubordination, willful
malfeasance or willful misconduct in connection with the Grantee’s duties or any
act or omission which is injurious to the financial condition or business
reputation of the Company or any of its Affiliates, or (v) the Grantee’s breach
of any non-competition, non-solicitation or confidentiality provisions to which
the Grantee is subject. The determination of the Committee as to the existence
of “Cause” will be conclusive on the Grantee and the Company.

b)
“Date of Grant” has the meaning assigned to such term in the Notice.

c)
“Disability” means, “Disability” as defined in an employment agreement between
the Company or any of its Affiliates and the Grantee or, if not defined therein
or if there shall be no such agreement, “disability” of the Grantee shall have
the meaning ascribed to such term in the Company’s long-term disability plan or
policy, as in effect from time to time, to the extent that such definition also
constitutes such Grantee being considered “disabled” under Section 409A(a)(2)(C)
of the Code.

d)
“Employer” has the meaning assigned to such term in Section 6(a) of the
Agreement.

e)
“Employment” means a Grantee’s service as (i) an employee of the Company or any
of its Affiliates or (ii) a member of the Company’s board of directors. A leave
of absence shall not constitute a termination of Employment if such leave of
absence is approved by the Company



1

--------------------------------------------------------------------------------





or its Affiliate in writing; provided, that such leave of absence constitutes a
bona fide leave of absence and not a “separation from service” under Treas. Reg.
1.409A-1(h)(1)(i). Employment shall continue if a Grantee transfers (including a
termination with an immediate rehire) between the Company and one of its
Affiliates or between the Company’s Affiliates without a break in service. For
purposes of the Plan, unless otherwise provided in an employment agreement
between the Grantee and the Company or an Affiliate, a Grantee shall not be
deemed to be providing services during any statutory or common-law notice period
or any period of “garden leave” mandated under employment laws. The Committee
will have sole discretion to determine whether a Grantee has ceased to provide
services and the effective date on which the Grantee ceased to provide services.
f)
“Good Reason” means “Good Reason” as defined in an employment agreement between
the Company or any of its Affiliates and the Grantee or, if not defined therein
or if there is no such agreement, “Good Reason” means (i) the failure of the
Company to pay or cause to be paid the Grantee’s base salary or annual bonus
when due or (ii) any substantial and sustained diminution in the Grantee’s
authority or responsibilities materially inconsistent with the Grantee’s
position; provided that either of the events described in clauses (i) and (ii)
will constitute Good Reason only if the Company fails to cure such event within
30 days after receipt from the Grantee of written notice of the event which
constitutes Good Reason; provided, further, that “Good Reason” will cease to
exist for an event on the sixtieth (60th) day following the later of its
occurrence or the Grantee’s knowledge thereof, unless the Grantee has given the
Company written notice of his or her termination of employment for Good Reason
prior to such date.

g)
“Grantee” means the individual to whom this grant of RSUs has been awarded
pursuant to the Plan.

h)
“Notice” means (i) the Notice of Grant of Restricted Stock Units that
accompanies this Agreement, if this Agreement is delivered to the Grantee in
“hard copy,” and (ii) the screen display of the website for the stock plan
administration with the heading “Vesting Schedule and Details” or a
substantially similar heading, which contains the details of the grant governed
by this Agreement, if this Agreement is delivered electronically to the Grantee.

i)
“Plan” means the equity plan maintained by the Company that is specified in the
Notice, which equity plan has been provided to the Grantee separately and forms
a part of this Agreement, as such plan may be amended, supplemented or modified
from time to time.

j)
“Retirement” means a voluntary termination of Employment by the Grantee
following the attainment of age 55 with ten (10) or more years of Employment.
The Grantee’s Employment with Time Warner Inc. and its Affiliates prior to the
Distribution shall be taken into account in determining whether the Grantee
satisfies the requirements for Retirement.

k)
“Severance Period” means the period following a termination of Employment during
which a Grantee is entitled to receive both salary continuation payments and
continued participation under the health benefit plans of the Company or any of
its Affiliates, whether pursuant to a separation agreement or an employment
contract with, or a severance plan or other arrangement maintained by, the
Company or any Affiliate.

l)
“Tax-Related Items” has the meaning assigned to such term in Section 6(a) of the
Agreement.

m)
“Vesting Date” means each vesting date set forth in the Notice.



2

--------------------------------------------------------------------------------





2.
Grant of Restricted Stock Units. The Company hereby grants to the Grantee, on
the terms and conditions hereinafter set forth, the number of RSUs set forth in
the Notice (the “Award”). Each RSU represents the unfunded, unsecured right of
the Grantee to receive a Share on the date(s) and subject to the terms and
conditions specified herein. RSUs do not constitute issued and outstanding
Shares for any corporate purposes and do not confer on the Grantee any right to
vote on matters that are submitted to a vote of holders of Shares.

3.
No Dividend Equivalent Rights or Retained Distributions. The Grantee shall not
be entitled to any Dividend Equivalent Rights or Retained Distributions.

4.
Vesting and Delivery of Vested Securities.

a)
Subject to the terms and provisions of the Plan and this Agreement (including
the Separation from Service Addendum), no later than 60 days after each Vesting
Date with respect to the Award, the Company shall issue or transfer to the
Grantee the number of Shares corresponding to such Vesting Date and the Retained
Distributions, to the extent payable under Section 3, covered by that portion of
the Award. Except as otherwise provided in Section 5, the vesting of such RSUs
and any Retained Distributions relating thereto shall occur only if the
Grantee’s Employment has continued from the Date of Grant through the Vesting
Date.

b)
RSUs Extinguished. Upon each issuance or transfer of Shares in accordance with
this Agreement, a number of RSUs equal to the number of Shares issued or
transferred to the Grantee shall be extinguished and such number of RSUs will
not be considered to be held by the Grantee for any purpose.

c)
Final Issuance. Shares issued or transferred upon vesting of the RSUs shall be
issued in whole Shares. Upon the final issuance or transfer of Shares and
Retained Distributions, if any, to the Grantee pursuant to this Agreement, in
lieu of a fractional Share, the Grantee shall receive a cash payment equal to
the Fair Market Value of such fractional Share.

d)
Section 409A. Notwithstanding anything else contained in this Agreement, for
U.S. taxpayer Grantees, no Shares shall be issued or transferred to a Grantee
before the first date on which a payment could be made without subjecting the
Grantee to tax under the provisions of Section 409A.

5.
Termination of Employment. If the Grantee’s Employment terminates for any reason
(regardless of the reason for such termination and whether later found to be
invalid or in breach of employment laws in the jurisdiction where the Grantee is
providing services) prior to the Vesting Date with respect to any portion of the
Award, then except as otherwise provided in the Separation from Service Addendum
or an employment agreement between the Grantee and the Company or an Affiliate,
the RSUs covered by any such portion of the Award and all Retained Distributions
relating thereto shall be completely forfeited on the date of any such
termination.

6.
Responsibility for Taxes; Compliance with Laws; Incorporation of Plan Terms.

a)
Obligation to Pay Withholding Taxes. The Grantee acknowledges and agrees that,
regardless of any action taken or failed to be taken by the Company or, if
different, the Grantee’s employer (the “Employer”), the ultimate liability for
all income tax, social insurance, payroll tax, fringe benefits tax and payment
on account or other tax-related items related to Grantee’s participation in the
Plan and legally applicable to Grantee (the “Tax-Related Items”), is and remains
the Grantee’s responsibility and may exceed the amount actually withheld by the
Company or the Employer. The Grantee further agrees and acknowledges that the
Company



3

--------------------------------------------------------------------------------





and the Employer (A) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Award,
including, but not limited to, the grant of the Award, the vesting or settlement
of the RSUs, the subsequent sale of any Shares acquired pursuant to such
settlement, the receipt of any dividends, and the receipt of any Dividend
Equivalents or Retained Distributions; and (B) do not commit to and are under no
obligation to structure the terms of the Award or any aspect of the RSUs to
reduce or eliminate the Grantee’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Grantee is subject to tax in more than
one jurisdiction, the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
The Company’s obligation to deliver the Shares subject to the RSUs and the
Company’s obligation, if any, to pay any Dividend Equivalents or Retained
Distributions shall be subject to payment of all Tax-Related Items by the
Grantee.
b)
Satisfaction of Company’s Withholding Obligations. No later than any relevant
taxable or tax withholding event, as applicable, the Grantee agrees to make
adequate arrangements satisfactory to the Company and/or the Employer to satisfy
all Tax-Related Items due as a result of such taxable or tax withholding event.
In this regard, Grantee authorizes the Company and/or the Employer, or their
respective agents, at their discretion, to satisfy the obligations with regard
to all Tax-Related Items by one or a combination of the following:

(i)
by requiring or allowing the Grantee to deliver a properly executed notice
together with irrevocable instructions to a broker approved by the Company to
sell a sufficient number of Shares to generate net proceeds (after commission
and fees) equal to the Tax-Related Items and promptly deliver such amount to the
Company;

(ii)
by requiring or allowing the Grantee to pay the Tax-Related Items in cash or by
check;

(iii)
by deducting the Tax-Related Items from the Grantee’s wages or other cash
compensation paid to the Grantee by the Company and/or the Employer;

(iv)
for U.S. Grantees, by allowing the Grantee to surrender other Shares that (A) in
the case of Shares initially acquired from the Company (upon exercise of a stock
option or otherwise), have been owned by the Grantee for such period (if any) as
may be required to avoid a charge to the Company’s earnings, and (B) have a Fair
Market Value on the date of surrender equal to the Tax-Related Items;

(v)
by withholding a number of Shares to be issued upon delivery of Shares that have
a Fair Market Value equal to the Tax-Related Items;

(vi)
by selling any Shares (on the Grantee’s behalf pursuant to this authorization)
to the extent required to pay the Tax-Related Items; or

(vii)
by such other means or method as the Committee in its sole discretion and
without notice to the Grantee deems appropriate;

provided, however, that if the Grantee is a Section 16 officer of the Company,
within the meaning of the Exchange Act, then the Company will withhold in Shares
upon the relevant taxable or tax withholding event, as applicable, unless the
use of such withholding method is problematic under applicable tax or securities
law or has materially adverse accounting


4

--------------------------------------------------------------------------------





consequences, in which case the obligation for Tax-Related Items shall be
satisfied by one or a combination of the other methods above as directed by the
Committee.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering rates up to, but not exceeding, the maximum tax
rates in the Grantee’s jurisdiction, in which case the Grantee may receive a
refund of any over-withheld amount not remitted to applicable tax authorities on
the Grantee’s behalf in cash and will have no entitlement to the Share
equivalent. If the obligation for Tax-Related Items is satisfied by withholding
in Shares, for tax purposes, the Grantee is deemed to have been issued the full
number of Shares subject to the vested RSUs, notwithstanding that a number of
the Shares are held back solely for the purpose of paying the Tax-Related Items.
The Company may satisfy its obligation to withhold the Tax-Related Items on
Dividend Equivalents, and Retained Distributions (in each case, to the extent
payable pursuant to Section 3) by withholding a sufficient amount from the
payment or by such other means as the Committee in its sole discretion and
without notice to the Grantee deems appropriate, including withholding from
salary or other amounts payable to the Grantee, Shares or cash having a value
sufficient to satisfy the withholding obligation for Tax-Related Items.
The Company will not issue any Shares, or pay any Dividend Equivalents or
Retained Distributions to the Grantee unless and until the Grantee satisfies its
obligations for Tax-Related Items.
c)
Compliance with Applicable Laws. The Committee may also require the Grantee to
acknowledge that he or she shall not sell or transfer Shares except in
compliance with all applicable securities and exchange control laws, and may
apply such other restrictions on the sale or transfer of the Shares as it deems
appropriate.

d)
Changes in Capitalization and Government and Other Regulations. The Award shall
be subject to all of the terms and provisions as provided in this Agreement and
in the Plan, which are incorporated by reference herein and made a part hereof,
including, without limitation, the provisions of Section 4 of the Plan
(generally relating to adjustments to the number of Shares subject to the Award,
upon certain changes in capitalization and certain reorganizations and other
transactions).

7.
Forfeiture; Waiver. A breach of any of the foregoing restrictions or a breach of
any of the other restrictions, terms and conditions of the Plan or this
Agreement, with respect to any of the RSUs or any Dividend Equivalents and
Retained Distributions relating thereto, except as waived by the Board or the
Committee, will cause a forfeiture of such RSUs and any Dividend Equivalents or
Retained Distributions relating thereto. The Grantee acknowledges that a waiver
by the Company of breach of any provision of this Agreement shall not operate or
be construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by the Grantee or any other grantee.

8.
Right of Company to Terminate Employment. Nothing contained in the Plan or this
Agreement shall confer on the Grantee any right to continued Employment and the
Company and any of its Affiliates shall have the right to terminate the
Employment of the Grantee at any such time, with or without Cause,
notwithstanding the fact that some or all of the RSUs and related Retained
Distributions covered by this Agreement may be forfeited as a result of such
termination. The granting of the RSUs under this Agreement shall not confer on
the Grantee any right to any future Awards under the Plan.



5

--------------------------------------------------------------------------------





9.
Notices. Any notice which either party hereto may be required or permitted to
give the other shall be in writing and may be delivered personally or by mail,
postage prepaid, addressed to Time Inc., at 1271 Avenue of the Americas, New
York, NY 10020, attention Stock Plan Administration and to the Grantee at his or
her address, as it is shown on the records of the Company or its Affiliate, or
in either case to such other address as the Company or the Grantee, as the case
may be, by notice to the other may designate in writing from time to time.

10.
Interpretation and Amendments. The Committee has plenary authority to interpret
this Agreement and the Plan, to prescribe, amend and rescind rules relating
thereto and to make all other determinations in connection with the
administration of the Plan. The Committee may from time to time modify or amend
this Agreement in accordance with the provisions of the Plan.

11.
Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Company and its successors and assigns, and shall be binding upon
and inure to the benefit of the Grantee and his or her legatees, distributees
and personal representatives.

12.
Copy of the Plan and Documents. By accepting this Award, the Grantee agrees and
acknowledges that he or she has received and had an opportunity to read a copy
of the Plan. The Grantee acknowledges and agrees that the Grantee may be
entitled from time to time to receive certain other documents related to the
Company, including the Company’s annual report to Shareholders and proxy
statement related to its annual meeting of Shareholders (which become available
each year approximately three months after the end of the calendar year), and
the Grantee consents to receive such documents electronically through the
Internet or as the Company otherwise directs.

13.
Governing Law. The Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware without regard to any choice of law
rules thereof which might apply the laws of any other jurisdiction.

14.
Waiver of Jury Trial. To the extent not prohibited by applicable law which
cannot be waived, each party hereto hereby waives, and covenants that it will
not assert (whether as plaintiff, defendant or otherwise), any right to trial by
jury in any forum in respect of any suit, action, or other proceeding arising
out of or based upon this Agreement.

15.
Submission to Jurisdiction; Service of Process. Each of the parties hereto
hereby irrevocably submits to the jurisdiction of the state courts of the State
of New York located in the County of New York and the jurisdiction of the United
States District Court for the Southern District of New York for the purposes of
any suit, action or other proceeding arising out of or based upon this
Agreement. Each of the parties hereto to the extent permitted by applicable law
hereby waives, and agrees not to assert, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding brought in such courts, any
claim that it is not subject personally to the jurisdiction of the above-named
courts, that its property is exempt or immune from attachment or execution, that
such suit, action or proceeding in the above-referenced courts is brought in an
inconvenient forum, that the venue of such suit, action or proceedings, is
improper or that this Agreement may not be enforced in or by such court. Each of
the parties hereto hereby consents to service of process by mail at its address
to which notices are to be given pursuant to Section 9 hereof.

16.
Data Privacy. The Grantee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Grantee’s
personal data as described in this Agreement and any other RSU grant materials
by and among, as applicable, the Employer, the Company and its Affiliates for
the exclusive purpose of implementing, administering and managing the Grantee’s
participation in the Plan.



6

--------------------------------------------------------------------------------





The Grantee understands that the Employer, the Company and its Affiliates may
hold certain personal information about the Grantee, including, but not limited
to, the Grantee’s name, home address and telephone number, e-mail address, date
of birth, passport number, social insurance or other identification number
(e.g., resident registration number), salary, nationality, job title, any Shares
or directorships held in the Company or any Affiliate, details of all RSUs or
any other entitlement to Shares awarded, canceled, exercised, vested, unvested
or outstanding in the Grantee’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.
The Grantee understands that Data will be transferred to Fidelity Stock Plan
Services, LLC or any other stock plan service provider, which is presently or in
the future, assisting the Company with the implementation, administration and
management of the Plan. The Grantee understands that these recipients of Data
may be located in the United States or elsewhere, and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than the Grantee’s country. The Grantee understands that he or she
may request a list with the names and addresses of any potential recipients of
Data by contacting his or her local human resources representative. The Grantee
authorizes the Company, Fidelity Stock Plan Services, LLC and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing his or her participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom the Grantee may elect to deposit any Shares received
upon vesting of the RSUs. The Grantee understands that Data will be held only as
long as is necessary to implement, administer and manage the Grantee’s
participation in the Plan. The Grantee understands that he or she may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing his or her
local human resources representative. Further, the Grantee understands that he
or she is providing the consents herein on a purely voluntary basis. If the
Grantee does not consent, or if the Grantee later seeks to withdraw his or her
consent, his or her employment status or service with the Employer, the Company,
or any Affiliate will not be affected; the only consequence of refusing or
withdrawing the Grantee’s consent is that the Company would not be able to grant
the Grantee RSUs or other equity awards or to administer or maintain RSUs or
other equity awards granted to the Grantee prior or subsequent to such refusal
or withdrawal. Therefore, the Grantee understands that refusing or withdrawing
his or her consent may affect the Grantee’s ability to participate in the Plan.
For more information on the consequences of the Grantee’s refusal to consent or
withdrawal of consent, the Grantee understands that he or she may contact his or
her local human resources representative.
17.
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Grantee’s participation in the Plan, or the Grantee’s acquisition or sale of the
underlying Shares. The Grantee is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.

18.
Imposition of Other Requirements. Subject to any restrictions on amendments to
RSUs found in the Plan, the Company reserves the right to impose other
requirements on the Grantee’s participation in the Plan, on the RSUs and on any
Shares acquired under the Plan to the extent that the Company determines it is
necessary or advisable for legal or administrative reasons, and to



7

--------------------------------------------------------------------------------





require the Grantee to sign any additional agreements or undertakings that may
be necessary to accomplish the foregoing.
19.
Severability. The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

20.
Appendices For Non-U.S. Grantees. Notwithstanding any provisions in this
Agreement, Grantees residing and/or working outside the United States shall be
subject to the Terms and Conditions for Non-U.S. Grantees attached hereto as
Appendix A and to any Country-Specific Terms and Conditions for the Grantee’s
country attached hereto as Appendix B. If the Grantee relocates from the United
States to another country, the Terms and Conditions for Non-U.S. Grantees and
the applicable Country-Specific Terms and Conditions will apply to the Grantee,
to the extent the Company determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons.
Moreover, if the Grantee relocates between any of the countries included in the
Country-Specific Terms and Conditions, the special terms and conditions for such
country will apply to the Grantee, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Terms and Conditions for Non-U.S. Grantees and the
Country-Specific Terms and Conditions constitute part of this Agreement.

21.
Repayment/Forfeiture. As an additional condition of receiving this Award, the
Grantee agrees that the Award and any proceeds or other benefits the Grantee may
receive hereunder shall be subject to forfeiture and/or repayment to the Company
to the extent and in the manner required (i) under the terms of any policy
adopted by the Company as may be amended from time to time to the extent the
recovery of compensation is mandated in the event of fraud or a violation of
restrictive covenants, to give effect to governance considerations or other
similar circumstances (and such requirements shall be deemed incorporated into
this Agreement without the consent of the Grantee) or (ii) to comply with any
requirements imposed under applicable laws and/or the rules and regulations of
the securities exchange or inter-dealer quotation system on which the Shares are
listed or quoted, including, without limitation, pursuant to Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010.

22.
Rejection of Award. If the Grantee does not wish to receive this Award and/or
does not consent and agree to the terms and conditions upon which this Award is
offered, as set forth in the Plan and this Agreement, including the Appendices A
and B attached hereto, then the Grantee must reject the Award by notifying the
Company’s General Counsel at 225 Liberty Street, New York, NY 10281 no later
than 60 days following the Date of Grant, in which case the Award will be
cancelled. The Grantee’s failure to notify the Company of his or her rejection
of the Award within this specified period will constitute the Grantee’s
acceptance of the Award and the terms and conditions upon which the Award is
offered, as set forth in the Plan and this Agreement, including the Appendices A
and B attached hereto.



8

--------------------------------------------------------------------------------





Standard Awards
Separation from Service Addendum
The following terms and conditions shall apply to a Grantee’s RSUs unless the
Grantee is party to a written agreement with the Company or one of its
Affiliates that provides for different treatment. Where no such other agreement
exists, a Grantee whose Employment with the Company or any of its Affiliates
terminates shall have no claim against the Company with respect to the RSUs and
related Retained Distributions, other than as set forth in this Addendum, and
this Addendum shall be the Grantee’s sole basis for any remedy under this Award
related to such termination of Employment. A termination of Employment shall not
be deemed to have occurred for purposes of any provision of this Addendum (or
Agreement) providing for the delivery of any Shares or payment of any Retained
Distributions or other amounts subject to Section 409A upon or following a
termination of Employment until such termination is also a “separation from
service” within the meaning of Section 409A, and for purposes of any such
provision of this Addendum (or Agreement), references to a “resignation,”
“termination,” “terminate,” “termination of employment” or like terms shall mean
separation from service.
Event Triggering Employment Termination
Vesting Acceleration on Employment Termination
Disability, death: If the Grantee’s Employment terminates on account of
Grantee’s Disability or death, then:
Full vesting.
The RSUs for which a Vesting Date has not yet occurred and any Retained
Distributions relating thereto shall, to the extent the RSUs were not
extinguished prior to such termination of Employment, fully vest on the date of
any such termination of Employment, and Shares subject to the RSUs shall be
issued or transferred to the Grantee or his or her heirs, as soon as
practicable, but no later than 60 days, following such termination of
Employment.
Change in Control:  If, (i) on, or within twelve (12) months following, the date
of a Change in Control, the Grantee’s Employment terminates without Cause or due
to Grantee’s resignation for Good Reason, in either case, prior to the Vesting
Date with respect to any portion of the Award, and (ii) the Grantee does not
satisfy the requirement of termination of Employment as a result of death or
Disability as of the date of such termination of Employment (in which cases, the
treatment would be as specified above), then
Full vesting (subject to net after tax benefit rule).
The RSUs for which a Vesting Date has not yet occurred, to the extent the RSUs
were not extinguished prior to such termination of Employment, shall fully vest
unless the accelerated amount would be subject to an excise tax under Section
280G of the Code in which case the portion of the RSUs that vest will be reduced
to the extent such reduction results in a greater net after tax benefit to the
Grantee.
Shares subject to the vested RSUs shall be issued or transferred to the Grantee
as soon as practicable, but no later than 60 days, following such termination of
Employment.
Other Termination of Employment: If the Grantee’s Employment terminates prior to
the Vesting Date with respect to any portion of the Award for any reason not
explicitly set forth above, then:
No vesting acceleration.
The RSUs covered by any unvested portion of the Award and all Retained
Distributions relating thereto shall be completely forfeited on the date of the
termination of Employment.



9

--------------------------------------------------------------------------------






Standard Awards
APPENDIX A
Time Inc.
2016 Omnibus Incentive Compensation Plan
Restricted Stock Units Agreement


Terms and Conditions for Non-U.S. Grantees
Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the Plan and the Restricted Stock Units Agreement.
1.
Nature of Grant. In accepting the grant of the RSUs, the Grantee acknowledges,
understands and agrees that:

(a)
the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

(b)
the grant of the RSU is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted in the past;

(c)
all decisions with respect to future RSU or other grants, if any, will be at the
sole discretion of the Company;

(d)
the RSU grant and the Grantee’s participation in the Plan shall not create a
right to Employment or be interpreted as forming an employment or services
contract with the Company, the Employer or any Affiliate and shall not interfere
with the ability of the Company, the Employer or any Affiliate, as applicable,
to terminate the Grantee’s Employment;

(e)
the Grantee is voluntarily participating in the Plan;

(f)
the RSU and the Shares subject to the RSU, and the income and value of same, are
not intended to replace any pension rights or compensation;

(g)
the RSU and the Shares subject to the RSU, and the income and value of same, are
extraordinary items outside the scope of the Grantee’s employment or services
contract, if any, and are not part of normal or expected compensation for
purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments;

(h)
unless otherwise agreed with the Company, the RSU and the Shares subject to the
RSU, and the income and value of same, are not granted as consideration for, or
in connection with, services the Grantee may provide as a director of the
Company or an Affiliate;

(i)
the future value of the underlying Shares is unknown, indeterminable and cannot
be predicted with certainty;



A - 1

--------------------------------------------------------------------------------





(j)
no claim or entitlement to compensation shall arise from forfeiture of this
Award resulting from the termination of the Grantee’s Employment, whether by the
Grantee or the Employer; and

(k)
the Grantee acknowledges and agrees that neither the Company, the Employer nor
any Affiliate shall be liable for any foreign exchange rate fluctuation between
the Grantee’s local currency and the United States Dollar that may affect the
value of the RSU or of any amounts due to the Grantee pursuant to the settlement
of the RSU or the subsequent sale of any Shares acquired upon settlement.

2.
Insider Trading Restrictions/Market Abuse Laws. The Grantee acknowledges that
the Grantee may be subject to insider trading restrictions and/or market abuse
laws in applicable jurisdictions, including the United States and the Grantee’s
country of residence, which may affect his or her ability to acquire or sell
Shares or rights to Shares (e.g., RSUs) under the Plan during such times as the
Grantee is considered to have “inside information” regarding the Company (as
defined by the laws in the Grantee’s country). Any restrictions under these laws
or regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. The Grantee is
responsible for ensuring compliance with any applicable restrictions and should
consult his or her personal legal advisor on this matter.

3.
Foreign Asset/Account Reporting; Exchange Controls. The Grantee’s country may
have certain foreign asset and/or account reporting requirements and/or exchange
controls that may affect the Grantee’s ability to acquire or hold Shares under
the Plan or cash received from participating in the Plan (including from any
dividends, Dividend Equivalents or Retained Distributions received or sale
proceeds arising from the sale of Shares) in a brokerage or bank account outside
the Grantee’s country. The Grantee may be required to report such accounts,
assets or transactions to the tax or other authorities in the Grantee’s country.
The Grantee also may be required to repatriate sale proceeds or other funds
received as a result of the Grantee’s participation in the Plan to the Grantee’s
country through a designated bank or broker and/or within a certain time after
receipt. The Grantee acknowledges that it is the Grantee’s responsibility to be
compliant with such regulations, and the Grantee should consult the Grantee’s
personal legal advisor for any details.

4.
Language. If the Grantee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.



A - 2

--------------------------------------------------------------------------------






Standard Awards
APPENDIX B
Time Inc.
2016 Omnibus Incentive Compensation Plan
Restricted Stock Units Agreement


Country-Specific Terms and Conditions
Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the Plan, the Restricted Stock Units Agreement and the
Terms and Conditions for Non-U.S. Grantees.
Terms and Conditions
This Appendix B includes additional terms and conditions that govern the RSUs if
the Grantee resides and/or works in one of the countries listed below. If the
Grantee is a citizen or resident of a country (or is considered as such for
local law purposes) other than the one in which the Grantee is currently
residing and/or working or if the Grantee moves to another country after
receiving the grant of the RSUs, the Company will, in its discretion, determine
the extent to which the terms and conditions herein will be applicable to the
Grantee.
Notifications
This Appendix B also includes information regarding exchange controls and
certain other issues of which the Grantee should be aware with respect to the
Grantee’s participation in the Plan. The information is based on the securities,
exchange control and other laws in effect in the respective countries as of
February 2017. Such laws are often complex and change frequently. As a result,
the Grantee should not rely on the information in this Appendix B as the only
source of information relating to the consequences of the Grantee’s
participation in the Plan because the information may be out of date at the time
that the RSUs vest or the Grantee sells Shares acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Grantee’s particular situation and the Company is not in a position
to assure the Grantee of a particular result. Accordingly, the Grantee should
seek appropriate professional advice as to how the relevant laws in the
Grantee’s country may apply to the Grantee’s situation.
If the Grantee is a citizen or resident of a country other than the one in which
the Grantee is currently residing and/or working (or if the Grantee is
considered as such for local law purposes) or if the Grantee moves to another
country after receiving the grant of the RSUs, the information contained herein
may not be applicable to the Grantee in the same manner.
CANADA
Terms and Conditions
Responsibility for Taxes. This section supplements Section 6 of the Agreement.
Notwithstanding anything to the contrary in this section or the Agreement,
Canadian Grantees shall not be permitted to pay Tax-Related Items by
surrendering previously acquired Shares to the Company.


B - 1

--------------------------------------------------------------------------------





Form of Settlement. Notwithstanding any discretion contained in the Plan or
anything to the contrary in the Agreement, the RSUs are payable in Shares only.
Termination of Employment/Nature of Grant. This section supplements the
definition of “Employment “ in Section 1(e) and Section 5 of the Agreement and
Conditions for Non-U.S. Grantees.
The Grantee understands and agrees that the Grantee’s Employment shall be deemed
to cease as of: (i) the date the Grantee is no longer actively employed by the
Employer or (ii) if earlier, the date the Grantee receives notice of termination
of employment from the Employer, in each case regardless of any notice period or
period of pay in lieu of such notice required under local law (including, but
not limited to statutory law, regulatory law and/or common law). The Grantee
further understands that the Board (or the Committee) shall have the exclusive
discretion to determine when the Grantee is no longer actively providing
services for purposes of the Plan and the effective date on which the Grantee
ceased to provide services.
The following terms and conditions will apply if the Grantee is a resident of
Quebec:
Language Consent. The parties acknowledge that it is their express wish that the
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaires intentées, directement ou indirectement, relativement à ou suite à
la présente convention.
Data Privacy. This provision supplements the Data Privacy section of the
Agreement:
The Grantee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Grantee further authorizes the Company, any Affiliate and the administrator
of the Plan to disclose and discuss the Plan with their advisors. The Grantee
further authorizes the Company, any Affiliate and the administrator of the Plan
to record such information and to keep such information in his or her employee
file.
Notifications
Securities Law Information. The Grantee is not permitted to sell or otherwise
dispose of the Shares acquired under the Plan within Canada. The Grantee is
permitted to sell Shares acquired under the Plan through the designated broker
appointed under the Plan, if any, provided that the resale of such Shares takes
place outside of Canada through the facilities of a stock exchange on which the
Shares are listed (i.e., the New York Stock Exchange).
Foreign Asset/Account Reporting Information. Foreign property, including RSUs,
Shares acquired under the Plan and other rights to receive shares (e.g., stock
options) of a non-Canadian company held by a Canadian resident must generally be
reported annually on a Form T1135 (Foreign Income Verification Statement) if the
total cost of the foreign property exceeds C$100,000 at any time during the
year. Thus, such RSUs must be reported - generally at a nil cost - if the
C$100,000 cost threshold is exceeded because other foreign property is held by
the Grantee. When Shares are acquired, their cost generally is the adjusted cost
base (“ACB”) of the shares. The ACB would ordinarily equal the fair market value
of the shares at the time of acquisition, but if the Grantee owns other shares
of the same company, this ACB may have to be averaged with the ACB of the other
shares. The Grantee should consult his or her personal tax advisor to determine
the Grantee’s exact reporting requirements.


B - 2

--------------------------------------------------------------------------------





HONG KONG
Terms and Conditions
Form of Settlement. Notwithstanding any discretion contained in the Plan or
anything to the contrary in the Agreement, the RSUs are payable in Shares only.
Sale Restriction. Any Shares received at vesting are accepted as a personal
investment. In the event that the RSUs vest and Shares are issued to the Grantee
(or the Grantee’s heirs) within six months of the Date of Grant, the Grantee (or
the Grantee’s heirs) agrees that the Shares will not be offered to the public or
otherwise disposed of prior to the six-month anniversary of the Date of Grant.
Notifications
Securities Law Notification. WARNING: The contents of this document have not
been reviewed by any regulatory authority in Hong Kong. The Grantee should
exercise caution in relation to the offer. If the Grantee is in any doubt about
any of the contents of this document, he or she should obtain independent
professional advice. Neither the grant of the RSUs nor the issuance of Shares
upon vesting of the RSUs constitutes a public offering of securities under Hong
Kong law and is available only to employees of the Company and its Affiliates. 
The Agreement, including Appendices A and B, the Plan and other incidental
communication materials distributed in connection with the RSUs (i) have not
been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong, and (ii) are intended only for the personal use of
each eligible employee of the Company or its Affiliates and may not be
distributed to any other person.
Occupational Retirement Schemes Ordinance Notification. The Company specifically
intends that the Plan will not be an occupational retirement scheme for purposes
of the Occupational Retirement Schemes Ordinance.
INDIA
Notifications
Exchange Control Notification. Due to exchange control restrictions in India,
Grantees may be required to repatriate to India any proceeds from the sale of
Shares within ninety (90) days of receipt, and any dividends, Dividend
Equivalents or Retained Distributions within one hundred and eighty (180) days
of receipt or as prescribed under applicable Indian exchange control laws, as
may be amended from time to time. Indian residents must obtain a foreign inward
remittance certificate (“FIRC”) from the bank where they deposit the funds and
must maintain the FIRC as evidence of the repatriation of funds in the event the
Reserve Bank of India or the Employer requests proof of repatriation.
Foreign Asset/Account Reporting Notification. Indian residents are required to
declare any foreign bank accounts and assets (including cash or Shares acquired
under the Plan) on their annual tax return. Failing to report these
assets/accounts may result in penalties. The Grantee should consult with his or
her personal tax advisor to determine the applicable reporting requirements, if
any.


B - 3

--------------------------------------------------------------------------------





NETHERLANDS
There are no country-specific provisions.
UNITED KINGDOM
Terms and Conditions
Responsibility for Taxes. The following provisions supplement Section 6 of the
Agreement:
Without limitation to Section 6 of the Agreement, the Grantee agrees that he or
she is liable for all Tax-Related Items and hereby covenants to pay all such
Tax-Related Items, as and when requested by the Company or, if different, the
Employer or by Her Majesty’s Revenue & Customs (“HRMC”) (or any other tax
authority or any other relevant authority). The Grantee also agrees to indemnify
and keep indemnified the Company and, if different, the Employer against any
Tax-Related Items that they are required to pay or withhold on the Grantee’s
behalf or have paid or will pay to HMRC (or any other tax authority or any other
relevant authority).
Notwithstanding the foregoing, if the Grantee is a director or executive officer
(as within the meaning of Section 13(k) of the U.S. Securities Exchange Act of
1934, as amended), the terms of the immediately foregoing provision will not
apply. In the event that the Grantee is a director or executive officer and
income tax due is not collected from or paid by the Grantee by within ninety
(90) days of the end of the U.K. tax year in which an event giving rise to the
indemnification described above occurs, the amount of any uncollected tax may
constitute a benefit to the Grantee on which additional income tax and national
insurance contributions may be payable. The Grantee acknowledges that he or she
ultimately will be responsible for reporting and paying any income tax due on
this additional benefit directly to HMRC under the self-assessment regime and
for reimbursing the Company or the Employer (as applicable) for the value of any
employee national insurance contributions due on this additional benefit, which
the Company and/or the Employer may recover from the Grantee at any time
thereafter by withholding the funds from salary, bonus or any other funds due to
the Grantee by the Employer, by withholding in Shares issued upon vesting and
settlement of the RSUs or from the cash proceeds from the sale of Shares, or by
demanding cash or a cheque from the Grantee.
Joint Election. As a condition of the Grantee’s participation in the Plan, the
Grantee agrees to accept any liability for secondary Class 1 national insurance
contributions which may be payable by the Company and/or the Employer in
connection with the RSUs and any event giving rise to Tax-Related Items (the
“Employer’s NICs”). Without limitation to the foregoing, the Grantee agrees to
enter into a joint election with the Company (the “Joint Election”), the form of
such Joint Election being formally approved by HMRC, and to execute any other
consents or elections required to accomplish the transfer of the Employer’s NICs
to the Grantee. The Grantee further agrees to execute such other joint elections
as may be required between the Grantee and any successor to the Company and/or
the Employer. The Grantee further agrees that the Company and/or the Employer
may collect the Employer’s NICs from him or her by any of the means set forth in
Section 6 of the Agreement.
If the Grantee does not complete the Joint Election prior to vesting of the
RSUs, or if approval of the Joint Election is withdrawn by HMRC and a new Joint
Election is not entered into, the RSUs shall become null and void and will not
vest, without any liability to the Company or the Employer.


B - 4